Case 1:19-cr-00162-JMS Document18 Filed 12/20/19 Pagelof3 PagelD#: 141

‘ &

 

AO 2458 (Rev. 2/18) Judgment in a Criminal Case ‘antes a Tet COURT
ORIGIN A] United States District Court = 2" 2018 be
we EO District of Hawaii at 7. 3 iciock nde

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
KOKBANTO COMPANY oe Mime 1:19CRO0O162-001

WILLIAM M. HARSTAD, ESQ.

Defendant’s Attorney

THE DEFENDANT:

[] pleaded guilty to count: 3 of the Information .
[ ] pleaded nolo contendere to counts(s) ___ which was accepted by the court.
[] was found guilty on count(s) __ after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
7 U.S.C. §§ 136j (a) (2) (K), Unlawful Spraying of a Banned Pesticide July 15, 2014 3
and

1361 (b) (1) (B)

The defendant is sentenced as provided in pages 2 through _3_ of this judgment. The sentence is imposed
pursuant to the Sentencing Reform Act of 1984.

[ ] The defendant has been found not guilty on counts(s) ___ and is discharged as to such count(s).
[ | Count(s) ____ {is)(are) dismissed on the motion of the United States.

It is further ordered that the defendant must notify the United States Attorney for this district within 30
days of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and
United States Attorney of material changes in economic circumstances.

December 16, 2019
Date of Imposition of Judgment

At AS II LAR

/ Signature of Judicial Officer

J. MICHAEL SEABRIGHT, Chief United States District Judge
Name & Title of Judicial Officer

Deconber co, COLG

Date
Case 1:19-cr-00162-JMS Document 18 Filed 12/20/19 Page2of3 PagelD#: 142

~ s
g ‘

y

AO 245B (Rev. 2/18) Judgment in a Criminal case
Sheet 4 - Probation

DEFENDANT: MONSANTO COMPANY Judgment - Page 2of 3
CASE NUMBER: 1:19CRO0162-001

PROBATION

You are hereby placed on probation for a term of: TWO (2) YEARS.

This term consists of TWO (2) YEARS of probation, as to Count 3 of the Information.

SPECIAL CONDITIONS OF PROBATION

1. As set forth in the Plea Agreement, and to satisfy all community service payments required pursuant to that .
agreement, Monsanto shall make a total of $4,000,000 in community service payments to the following
entities:

a. $800,000 to the Hawaii Department of Agriculture (“HDOA”) for use by the HDOA to create and fund a
Pesticide Disposal Program and for training and educational purposes;

b. $800,000 to the Hawaii Department of Land and Natural Resources (“HDLNR”), Maui Division of
Aquatic Resources, for use by the HDLNR in its marine programs;

c. $800,000 to the Hawaii Department of Health (“HDOH"}, Hazardous Waste Branch, for use by the
HDOH in its training and education programs;

d. $800,000 to the HDOH, Environmental Management Division, for use by the HDOH for water quality
monitoring, water quality improvement purposes, and training and education purposes; and

e. $800,000 to the Kahoolawe Island Reserve Commission (“KIRC”) for use by the KIRC in the clean-up of
the island of Kahoolawe.

2. Monsanto shall develop, maintain, and implement a comprehensive environmental compliance program for
compliance with the Resource Conservation and Recovery Act (“RCRA”) and the Federal Insecticide,
Fungicide, and Rodenticide Act (“FIFRA”) at all of its Hawaii sites. The compliance program, which shall be
implemented within 90 calendar days from the date that Monsanto is sentenced, shall include Monsanto’s
retention of a qualified and experienced third party environmental compliance auditor (the “Environmental
Auditor”}, agreed to by the government, that is not affiliated with defendant, to conduct audits every six
months of all of defendant's locations in Hawaii in order to determine whether or not defendant is in full
compliance with RCRA and FIFRA. The audits shall not take longer than approximately one week per site;
however, the auditor may take additional time as reasonably necessary. Defendant will fully cooperate in
these audits, including promptly providing access to its facilities, employees, and documentation. The
Environmental Auditor shall promptly provide a comprehensive written report of each audit to defendant, the
USAO - Central District, and the United States Probation Officer (“Probation Officer”) - Honolulu, and the
Environmental Auditor shall cooperate fully in responding to questions from defendant, the Probation
Officer, or the USAO regarding its audits and/or written reports. To the extent that the Environmental
Auditor identifies any violations that do not constitute criminal violations, or the need for compliance
enhancements, Monsanto shall have 30 days to cure such violations and/or apply such compliance
enhancements before any breach of the Plea Agreement is declared.

3. Defendant shall not commit a federal felony or misdemeanor offense or state felony offense, including but
not limited to violations of RCRA and FIFRA, and shall immediately notify the USAO and the Probation
Officer if such a crime is committed.
Ad “oe

Case 1:19-cr-00162-JMS Document18 Filed 12/20/19 Page3o0f3 PagelD #: 143

AO 245 B (Rev. 02/18) Judgment in a Criminal Case

Sheet 5 - Criminal Monetary Penalties

DEFENDANT: MONSANTO COMPANY Judgment - Page 3 of 3
CASE NUMBER: 1:19CROO162-001

4,

Within 30 days of the date of sentencing, defendant shall designate an official of the organization to act as
the organization’s representative and to be the primary contact with the Probation Officer.

Defendant shall notify the Court, through the Probation Officer, and the USAO promptly upon learning of:

{1) any material adverse change in its business or financial condition or prospects; (2) the commencement of
any bankruptcy proceeding or criminal prosecution against defendant; or (3) the commencement of any

major civil litigation, administrative proceeding, or any investigation or formal inquiry by government
authorities regarding defendant that impacts defendant's ability to perform any conditions of probation.
Defendant shall answer truthfully all inquiries by the Probation Officer and follow the instructions of the
Probation Officer.

Defendant shall notify the USAO and the Probation Officer of any change in its principal business or mailing
address, ten days prior to such change or within 72 hours if advance notice is not possible.

Defendant shall permit a Probation Officer to visit any of defendant's locations.

Defendant shall provide reasonably prompt notice to the Probation Officer and USAO of any sale of
defendant, change in defendant’s name, merger of defendant with another business entity, or otherwise any
changes to defendant's organizational structure that impacts defendant's ability to perform any conditions

of probation.

Defendant shall comply with all terms of the parties’ felony Deferred Prosecution Agreement and Plea
Agreement.

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties as follows:

Totals:

Assessment JVTA Assessment * Fine Restitution
$ 125.00 $ $200,000.00 $

The fine of $200,000.00 is due in full within two weeks of the data sentence was imposed.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3} restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
